Citation Nr: 0638987	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  02-07 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of a heart 
attack.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  In January 2005, the veteran 
testified at a Travel Board hearing.  Thereafter, in April 
2005, his appeal was remanded.


FINDINGS OF FACT

1.  The veteran filed the instant claim after October 1997.

2.  Any residuals of a heart disorder experienced by the 
veteran following VA medical or surgical treatment in January 
2001 is not the result of carelessness, negligence, lack of 
proper skill, error in judgment, or some other incident of 
fault on the part of VA, nor as a result of an event that was 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability caused by VA 
medical or surgical treatment in January 2001 have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in August 2001.  Because the 
claim was filed after October 1, 1997, the version of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997, 
(requiring only that additional disability be "the result 
of" VA hospital care, medical or surgical treatment, or 
examination) is not applicable.  The version of 38 U.S.C.A. 
§ 1151 that became effective October 1, 1997, is the 
applicable statute in this case.  The new law requires that 
the claimed additional disability be "caused by" VA 
hospital care, medical or surgical treatment, or examination, 
and further adds a "proximate cause" requirement that the 
additional disability be caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability be an event which was not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  These regulations largely implement 
the provisions of 38 U.S.C.A. § 1151.  It is noted that the 
RO considered the amended regulations, codified at 38 C.F.R. 
§ 3.361, in the November 2005 supplemental statement of the 
case.  Thus, there is no prejudice in the Board also 
considering the new regulation.

The veteran claims that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 because, but for the 
failure of VA medical staff in prescribing nitroglycerin at 
the time of his discharge from a VA medical facility in 
January 2001, his heart attack in February 2001 would have 
been prevented.  

VA medical records reflect that the veteran had a four month 
history of chest pain and, in January 2001, he was admitted 
to the VA medical facility in Little Rock, Arkansas, for 
unstable angina and underwent cardiac catheterization.  He 
was discharged with medications which did not include 
nitroglycerin.  The veteran subsequently continued to 
experience chest pain and, upon readmission to the VA medical 
facility in February 2001, it was determined that the veteran 
was experiencing a myocardial infarction.  

An October 2001 report of VA heart examination reflects 
review of VA treatment records in connection with the 
veteran's January 2001 and February 2001 VA hospitalizations, 
to include records which were located at the medical facility 
and available to the examiner but which had not yet been 
associated with the veteran's claims file.  This examination 
report includes the opinion that the episode in February 2001 
could not have been prevented by the use of nitroglycerin.  
The examiner explained that nitroglycerin reverses coronary 
spasm leading to a relief of pain; thus, it is a good 
medicine for controlling angina.  The examiner further 
explained that, myocardial infarction, on the other hand, is 
caused by plaque rupture or formation of a blood clot in the 
area of a plaque, neither one of which is reversed by 
nitroglycerin.  The examiner concluded that there had been no 
negligence in the care of the veteran.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.

The Board finds that this report is entitled to great 
probative weight and provides evidence against this claim.  
The treatment records, as a whole, fully support the findings 
of the VA examiner, providing more evidence against this 
claim. 

The veteran argues that compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a heart attack should be 
granted on the basis of a January 2005 statement from his 
private physician which he construes as supporting his claim.  

The January 2005 letter from the veteran's private physician 
notes that he questioned whether he should have been given 
nitroglycerin prior to his initial discharge from the VA 
facility following his first coronary intervention.  However, 
although the examiner concluded that this would be advisable 
from a cardiac standpoint, the examiner stated that it is 
difficult to know whether it would have circumvented the 
veteran's subsequent myocardial infarction that occurred one 
month later.  

The Board finds that the opinion that "it is difficult to 
know" is inconclusive and speculative at best and does not 
provide evidence in support of the veteran's claim.  The 
Board finds that this opinion is outweighed by the VA medical 
opinion, which is found to be entitled to great probative 
weight. 

In this regard, the Court has held on numerous occasions that 
medical opinions which are general, vague or inconclusive are 
of limited probative value.  See e.g., Morris v. West, 13 
Vet. App. 94, 97 (1999) [diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative]; Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) [statement from physician about possibility of link 
between chest trauma and restrictive lung disease was too 
general and inconclusive to constitute material evidence]; 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) [medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist is too speculative to establish the 
presence of the claimed disorder.  The Court has held that 
medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak, supra. 

Moreover, review of this statement reflects that the 
physician did not have access to the veteran's medical 
records in connection with the January 2001 and February 2001 
VA treatment and that any opinion expressed was based on a 
history reported by the veteran.  Thus, the January 2005 
private medical opinion is of diminished probative value, as 
compared to the October 2001 report of VA examination which 
reflects review of the veteran's complete treatment records 
in connection with his 2001 hospitalizations.  The 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. App. 444, 448-499 (2000).

The Board empathizes with the veteran's diminished health; 
however, after a thorough review of the evidence, to include 
the January 2001 and February 2001 VA hospitalization 
reports, the October 2001 VA medical opinion, and the January 
2005 statement from the veteran's private physician, the 
Board finds that the procedures followed by the VA medical 
facility in Little Rock, Arkansas, in January 2001, were 
reasonable and were consistent with the appropriate degree of 
care required at that time.  See 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361.  

The Board does not doubt the sincerity of the veteran's 
belief or the sincerity of the statements submitted on his 
behalf that he currently experiences residuals of a heart 
attack which could have been prevented had he been prescribed 
nitroglycerin at the time of this January 2001 discharge from 
a VA medical facility.  However, as a layperson, without the 
appropriate medical training and expertise, the veteran and 
his family are not qualified to offer an opinion as to 
whether there exists a causal relationship between his 
present symptoms and any incident of his VA treatment.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Accordingly, the preponderance of the evidence is against the 
veteran's claim for compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a heart attack.  Although the veteran 
appears to have had additional disabilities after the January 
2001 hospitalization, there is no competent evidence that 
these disabilities were caused by VA carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other incident of fault or as a result of an event that was 
not reasonably foreseeable.

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in August 
2001 and provided to the appellant prior to the December 2001 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's claim.  Moreover, since the appellant's 
claim is being denied, no disability rating or effective date 
will be assigned.  Therefore, there can be no possibility of 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

As for the duty to assist, the claims file contains VA and 
private medical records and statements, a medical opinion 
based on review of the relevant 2001 VA treatment records, 
and the veteran has been afforded hearings before a hearing 
officer as well as the undersigned Veterans Law Judge.  The 
evidence associated with the claims file adequately addresses 
the requirements necessary for evaluating the claim decided 
herein.  Thus, as there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

In this regard, it is noted that the veteran's accredited 
representative argues that the VA medical opinion with 
respect to this claim is biased and that an impartial 
independent medical opinion should be obtained.  The Board 
does not agree.  Upon consideration of the October 2001 
report of VA heart examination, the Board finds that an 
independent medical opinion is not necessary.  Specifically, 
the October 2001 VA examination was performed by a qualified 
medical professional and included a detailed discussion, 
referencing the medical records relied upon and providing an 
explanation as to the effectiveness of nitroglycerin for 
controlling angina and myocardial infarction.  

While additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, cannot be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A. 

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the appellant has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claims, he was provided notice with 
respect to the requirements for compensation under the 
provisions of 38 U.S.C.A. § 1151, his claim was subsequently 
readjudicated in a statement of the case and subsequent 
supplemental statements of case, and there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless 
error.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) and 
Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(Reviewing the entire record and examining the various 
predecisional communications, the Court concluded that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, as the Board has done in this case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a heart attack as a result of treatment received 
from a Department of Veterans Affairs medical facility, is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


